Citation Nr: 1217578	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-16 768	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for chronic lower back pain, status post L4-5 fusion.  

2.  Entitlement to an initial compensable evaluation for left shoulder tendonitis. 

3.  Entitlement to an initial compensable evaluation for bilateral tibial stress fractures. 

4.  Entitlement to an initial compensable evaluation for a scar of the left posterior superior thorax. 

5.  Entitlement to an initial compensable evaluation for a surgical scar of the left lower abdomen.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to May 2005.  

This matter is before the Board of Veterans' Appeal (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the appeal was subsequently transferred to the Montgomery, Alabama RO.  

On his VA Form 9, dated June 2008, the Veteran requested a hearing before a member of the Board at the RO.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  In this case, in a letter dated July 2008, VA notified the Veteran that he was scheduled for a Travel Board hearing before a member of the Board on August 6, 2008.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 

The issues of entitlement to service connection for a right elbow disability,  right shoulder disability, bilateral ankle disability, bilateral knee disability, bilateral hip disability, right eye damage, right wrist arthritis, and depression, have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board notes at the outset that this case involves a rebuilt claims file.  Review of the existing claims file indicates that it was lost sometime prior to December 2005.  Significantly, the Veteran has never been sufficiently notified of this fact.  Moreover, while some efforts to rebuild the file have been made, the Board notes that none of the Veteran's service treatment records, to include his 2004 and 2005 Medical Evaluation Board (MEB) and/or Physical Evaluation Board (PEB) examinations, have been associated with the file.  The Veteran's Form DD 214 is also not of record.  

Available documents contained in the claims file indicate that the Veteran filed a predischarge original disability claim in January 2005.  He separated from service in May 2005; in June 2005, the RO issued a rating decision.  A copy of this rating decision has been associated with the claims file; it is from this determination that the current appeal stems.  Specifically, the June 2005 rating decision granted service connection for the following conditions: low back pain, status post L4-5 fusion (evaluated as 20 percent disabling); chronic left shoulder tendonitis (evaluated as noncompensable); bilateral tibial stress fractures (evaluated as noncompensable); a scar of the left posterior superior thorax (evaluated as noncompensable); and a surgical scar to the left lower abdomen.  The RO assigned an effective date of May 4, 2005 (the first day following his discharge from service) for all aforementioned disabilities.  (Note: in addition to the Veteran's PEB/MEB examinations noted above, the June 2005 rating decision also references a February 2005 VA examination, which is not of record).  In May 2006, the Veteran filed a timely notice of disagreement as to the initial disability percentages assigned.  A May 2008 statement of the Case and June 2008 substantive appeal are also of record. 

As a separate matter, the RO scheduled the Veteran for several VA examinations in September 2007 in connection with his claim for higher initial ratings.  Despite the fact that the Veteran's home address of record was in Alabama, the VA examination notification letter was inexplicably sent to an unrelated California address.  As a result, the Veteran did not report to the scheduled examinations since he never received proper notification.  The RO noted their error in subsequent communications, but never rescheduled the Veteran for VA examinations.  

Clearly, additional development of the record must be conducted before the Board can render any decisions with respect to the instant appeals.  First, the AOJ must notify the Veteran that his claims file was lost and that it required re-building.  He should be advised to submit copies of any service treatment records and/or medical board proceedings/examinations that he may have in his possession.  Second, the AOJ must contact the appropriate authority (or authorities) to obtain the Veteran's Form DD 214 and service treatment records, to specifically include the last MEB/PEB examinations and February 2005 VA examination.  In addition, the Veteran should be afforded the opportunity to submit any additional private medical records of treatment received (or the necessary releases for the AOJ to obtain such records) for the service-connected low back, right shoulder, tibial fracture, and scar disabilities since 2005.  The AOJ should also obtain any and all relevant VA treatment records, dated from October 2005 to the present.  As a final matter, the Board notes that the May 2008 VCAA notification letter is inadequate.  Specifically, it erroneously informed the Veteran how to substantiate a service connection claim.  Although the current claims involve downstream issues (and thus no additional notification is required under VCAA), the notification error should nonetheless be corrected upon remand.  

Lastly, May 2006, the Veteran alleged that his service-connected disabilities are more severe than what is represented by the currently assigned evaluations.  In addition, the record indicates that the Veteran has undergone back surgery since his 2005 separation from service.  In light of the foregoing, and further considering that the Veteran has apparently not been afforded a VA examination since 2005, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran and his representative advising him that his claims file was lost and that it required re-building.  Ask him to submit copies of any service treatment records and/or medical board proceedings/examinations that he may have in his possession.  See 38 C.F.R. § 3.159(e).  

Also request that the Veteran identify all treatment providers who provided treatment for the service-connected low back, right shoulder, tibial fracture, and scar disabilities since 2005 and to provide the necessary authorizations for VA to assist him in obtaining records of such treatment.  Assist the Veteran with obtaining any such records and associate any obtained records with the claims file. 

2.  Conduct an additional search for the Veteran's original claims folder and utilize exhaustive alternate source development to secure his STRs (to include MEB/PEB examinations), personnel file, and Form DD 214.  This must includes sending a letter to the Veteran's representative, requesting that they attempt to locate the Veteran's missing claims file.  Obtain a reply from the representative and associate the reply with the current claims file. 

If the missing claims file is not located, include in the current claims file documentation of VA's efforts to locate the missing claims file.   

In addition, if the original claims file cannot be located and to the extent feasible, print copies of all pertinent computerized records, including rating decisions, VA-generated letters, statements of the case, supplemental statements of the case, and all other VA-generated evidence, to include any VA examinations, and associate them with the claims file.

3.  Obtain any pertinent VA Medical Center treatment records not associated with the claims file dated since 2005.  

4. After the above development is completed and all obtainable relevant records are associated with the claims file, arrange for the appropriate examinations to determine the current nature and severity of the Veteran's service-connected low back, left shoulder, bilateral tibial, and scar disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The Veteran's claims file must be reviewed by each examiner in conjunction with the examination.  

The examiners should write a comprehensive report discussing the current severity of the Veteran's low back, bilateral tibial, left shoulder, and stomach and back scar disabilities.  All necessary testing should be provided.  The examiners are asked to address the following:

(a) Low Back:  The examiner should report the Veteran's ranges of thoracolumbar spine flexion, extension, lateral flexion, and rotation in degrees and note the presence or absence of muscle spasm in the thoracolumbar spine.  The examiner should also report whether the Veteran's thoracolumbar spine is ankylosed. 

The examiner should determine whether the Veteran's low back disability is manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion lost.  The examiner should note the point at which pain begins.

The examiner should also note any neurologic impairment associated with the low back disability.  All affected nerves should be noted, and the severity of any associated disability should be noted.  The examiner should also not any periods of physician prescribed bed rest. 

(b) Left Shoulder Tendonitis:  The examiner should report the ranges of left shoulder motion in degrees. 

The examiner should determine whether the left shoulder disability is manifested by flare-ups, weakened movement, excess fatigability, incoordination or pain. These determinations should, be expressed in terms of the degree of additional range-of-motion loss due to flare-ups, weakened movement, excess fatigability, incoordination or pain.

The examiner should also report whether there is (or findings equivalent too): malunion, fibrous union, nonunion (false or flail joint), loss of the head (flail joint) of the humerus.

The examiner should further report whether there is malunion, nonunion with loose movement, nonunion without loose movement, or dislocation of the clavicle.

(c) Bilateral Tibial Stress Fractures:  Any testing deemed necessary, including x-rays, should be performed. 

All pertinent pathology associated with the service-connected disabilities should be noted in the examination report.  In addition, the examiner should discuss whether the Veteran displays any slight or moderate knee or ankle disabilities in his lower extremities associated with the stress fractures.  Also, the examiner should discuss whether the Veteran has been shown to have malunion of the right and/or left tibia with marked knee or ankle disability, or nonunion of the right and/or left tibia, with loose motion requiring the use of the brace. 

(d) Abdominal Scar and Left Posterior Superior Thorax Scar:  All necessary tests and studies, including range of motion studies, should be conducted.  The examiner should write a comprehensive report discussing the current severity of the Veteran's post-operative stomach and back scars.  The examiner should provide a description of each scar, including the size and location. Additionally, the examiner should discuss whether the scars are superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); surface contour is elevated or depressed on palpation; hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination. Furthermore, the examiner should also indicate whether any of the scars cause any limitation of the affected part.

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims on appeal.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response and the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

